DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 15-17, 19, 24, and 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Perra (U.S. Patent Application Publication 2011/0100946).  Regarding Claims 1 and 15, Perra shows that it is known to have a method of making a container (Abstract) that includes the steps of forming a parison in a blank mold wherein the parison includes a body and a neck finish and the neck finish includes a neck finish interior, a sealing surface facing generally axially and extending fully circumferentially continuously around the neck finish interior and at least one axially facing shoulder (Figure 19d), wherein the forming step comprises:
forming, by a plunger of the blank mold, a first portion of the neck finish interior
to have a first geometry (Figure 19a), and forming, by the plunger, a second portion of the neck finish interior to have a second geometry different than the first geometry and that includes the at least one axially facing shoulder being axially recessed with respect to the axially facing sealing surface (Figures 19a-19d); and blowing the parison in a blow mold to form the container, which has the neck finish having the axially facing sealing surface extending fully circumferentially around the neck finish interior and the neck finish interior having the at least one axially facing shoulder axially recessed with respect to the axially facing sealing surface (0073, 0084).
	Regarding Claims 2 and 16, Perra shows the method of claims 1 and 15 above, including one wherein the plunger forms the first portion of the neck portion interior to have at least two thickened wall portions circumferentially spaced apart and extending radially inward and chordally with respect to the neck finish (Figure 19d, internal threads).
	Regarding Claims 3 and 17, Perra shows the method of claims 2 and 16 above, including one wherein the at least two thickened wall portions include interior surfaces to at least partially establish an internal trough (Figure 19d, space between each internal thread).
	Regarding Claim 4, Perra shows the method of claims 1 and 15 above, including one wherein the forming step comprises forming, by the guide ring, the axially facing sealing surface (Figures 19a-19d, element 158a, 158b).
	Regarding Claims 6 and 19, Perra shows the method of claims 1 and 15 above, including one wherein the first and second portions of the neck finish are formed by pressing the parison against the plunger of the blank mold and the plunger as a pressing step in a press-and-blow process (Figure 19a; 0083: molding comprises a pressing/application of pressure within the mold).
	Regarding Claims 24 and 26, Perra shows the method of claims 1 and 15 above, including one wherein the neck finish also includes closure engagement features extending completely circumferentially around the outer surface of the neck finish (Figure 23b, element 201, 202).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perra.  Perra shows the methods of claims 1, 8, and 15 above, respectively, but he does not show the claimed shape of the plunger.  However, this is held as an obvious design modification that would be chosen based on the end-use specifications of the article, and because configuration is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04 (IV)(B)).

Allowable Subject Matter
Claims 8-14, 22, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not reasonably show the claimed method of making a container, especially including the step of forming, by a guide ring of the blank mold, a second portion of the neck finish interior to have a second geometry different than the first geometry and that includes a pair of axially facing shoulders being axially recessed with respect to the axially facing sealing surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 7, 20-23, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 22 June 2022, with respect to independent claims 1 and 15 and various dependents thereof, have been fully considered but they are not persuasive.
Regarding Claims 1 and 15, applicant contends that Perra does not show the claimed invention because he does not show a portion of a preform neck with a first geometry, a portion of the neck finish with a second geometry different than the first geometry, the second geometry including at last one axially facing shoulder being axially recessed with respect to an axially facing sealing surface.
[AltContent: ]Specifically, applicant contends that the internal screw threads of Perra are not axially facing shoulders recessed with respect to an axially facing sealing surface, no portion of the neck finish is formed by the forming pin, and no second portion of the neck finish is formed by the forming pin.  This is not persuasive because an axially facing shoulder is reasonably interpreted to be an element which sticks out perpendicular to an axis, and therefore the top internal screw thread is interpreted to meet this definition. The part of the neck finish between the top of the preform and the top internal screw thread is considered to meet the first portion of the neck finish which is formed by the forming pin, and the second portion (axially facing shoulder) is also formed by the forming pin.  See Figures 19a-19d, and also 23b for a close up of the top part of the preform.
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox (Axially facing sealing surface)][AltContent: textbox (First portion of neck finish)][AltContent: textbox (Second portion of neck finish/axially facing shoulder)]
    PNG
    media_image1.png
    487
    444
    media_image1.png
    Greyscale




Applicant contends that Perra does not show blowing a preform in a blow mold.  This is not persuasive as this step is disclosed in 0073 and 0084, as noted above.
Regarding Claims 2-3 and 16-17, applicant contends that the internal threads are not analogous to thickened wall portions of the neck finish interior.  This is not persuasive because at each of the internal threads, the wall thickness is more than the initial thickness of the preform, and therefore it is interpreted that they would meet the limitation of thickened wall portions of the neck finish interior.
Regarding Claims 5 and 18, applicant contends that it would not have been obvious to change the plunger shape to a non-circular cross section.  This is not persuasive because Perra discloses that the design of the bottle can be adapted for optimized closure of the resulting bottle (0012), which reasonably includes varying the cross section if necessary.  Therefore, it is maintained that it would have been obvious to change the shape of the plunger in order to change the shape of the bottle according to consumer specifications.  Furthermore, applicant has not provided any evidence that this would not be obvious, and applicant’s arguments cannot take the place of evidence in the record (MPEP 2145 (I)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2015/0375887

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742